UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA,

            v.
                                                            Case No: 1:14-cr-00209 (TSC/GMH)
    RYAN LEIGH HARSHA,

                         Defendant.


                                             ORDER

       Before the court are the Probation Petitions filed on June 24, 2015 and August 31, 2017.

(ECF Nos. 22, 25). Upon careful consideration of the record in this case, Magistrate Judge

Harvey’s Report and Recommendation (ECF No. 26), and Defendant Ryan Harsha’s objection

thereto (ECF No. 27), the court hereby ADOPTS the Report of Magistrate Judge Harvey. The

court further ACCEPTS the Recommendation of Magistrate Judge Harvey, with one

modification, as detailed below.

       Accordingly, it is hereby ORDERED that Harsha’s term of supervised release is revoked.

It is FURTHER ORDERED that Harsha shall be incarcerated for three months. Harsha is hereby

credited for the time that he has been detained pursuant to the warrant issued as a result of his

probation violations. In his Report and Recommendation, Magistrate Judge Harvey noted that

Harsha has been held in this matter since August 18, 2017. (ECF No. 26 at 10 n.3). After

reviewing Harsha’s supplemental filing, however, the court finds that Harsha has been detained

pursuant to the warrant in this case since August 14, 2017, and he will therefore be credited for

the time he has served since that date. (See ECF No. 30).




                                                 1
 
      There shall be no period of supervised release following Harsha’s incarceration.


Date: October 18, 2017

                                          Tanya S. Chutkan
                                          TANYA S. CHUTKAN
                                          United States District Judge 




                                              2